DISMISS and Opinion Filed October 10, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00401-CV

                   FINANCE OF AMERICA REVERSE, LLC, Appellant
                                      V.
                           CELIA A. HOPKEN, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16418

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                  Opinion by Justice Osborne
       Before the Court is Finance of America Reverse, LLC’s October 8, 2019 unopposed motion

to dismiss this appeal with prejudice because the parties have reached a confidential settlement of

the dispute. We grant the motion and dismiss this appeal. TEX. R. APP. P. 42.1(a)(1).




                                                  /Leslie Osborne/
                                                  LESLIE OSBORNE
                                                  JUSTICE


190401F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 FINANCE OF AMERICA REVERSE,                      On Appeal from the 162nd Judicial District
 LLC, Appellant                                   Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-16-16418.
 No. 05-19-00401-CV       V.                      Opinion delivered by Justice Osborne,
                                                  Justices Myers and Nowell participating.
 CELIA A. HOPKEN, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered October 10, 2019




                                            –2–